Exhibit 10.9 Prepared by. Record and Return to: Andrew Kaplan, Esquire Fox Rothschild, LLP 997 Lenox Drive, Building #3 Lawrenceville, New Jersey 08648 Parcel Id Nos.: Al, A1B, A1F, A1F1, A1F2 AND A1F3 MORTGAGE AND SECURITY AGREEMENT THIS MORTGAGE AND SECURITY AGREEMENT ("Mortgage") is made on September 19, 2007, between DIRT MOTOR SPORTS, INC. d/b/a WORLD RACING GROUP, INC., with an address of 7575 West Winds Boulevard, Suite D, Concord, North Carolina 28027 (the "Mortgagor") and NORTH SOUND LEGACY INTERNATIONAL, LTD, NORTH SOUND LEGACY INSTITUTIONAL FUND LLC, VICIS CAPITAL MASTER FUND, L.P., C.E. UNTERBERG, TOWBDSf CAPITAL PARTNERS I, L.P., BASSO FUND LTDy BASSO MULTI-STRATEGY HOLDING FUND LTD., ROCKMORE INVESTMENT MASTER FUND LTD., TRELLUS PARTNERS, LP, TRELLUS PARTNERS II, LP, TRELLUS OFFSHORE FUND LIMITED, TRELLUS SMALL CAP OPPORTUNITY FUND, LP, TRELLUS SMALL CAP OPPORTUNITY OFFSHORE FUND LIMITED, and IROQUOIS MASTER FUND LTD, with an address of c/o Burnham Hill Partners, 590 Madison Avenue, 5th Floor, New York, NY 10022 (collectively, the "Mortgagee"). WHEREAS, Mortgagor has borrowed certain funds from the Mortgagee pursuant to the Note Purchase Agreement dated as of the date hereof (the "Note Purchase Agreement"; capitalized terms used herein and not defined herein have the meanings set forth in the Note Purchase Agreement) as evidenced by the Notes in the aggregate principal sum of FIFTEEN MILLION DOLLARS ($15,000,000) (collectively, the "Loan") upon such terms and conditions as therein provided; WHEREAS, Mortgagor and Mortgagee agree and acknowledge that the total value of the Mortgaged Property (as hereinafter defined) is equal to THREE MILLION DOLLARS ($3,000,000) and that the amount secured by this Mortgage is hereby limited to said amount. The Mortgagor has agreed to enter into this mortgage (the "Mortgage") to grant to Mortgagee a mortgage lien on and security interest in and to the Mortgaged Property (as hereinafter defined) as security for the payment and performance of all Obligations (as hereinafter defined) of the Mortgagor to the Mortgagee hereunder and under the Note Purchase Agreement, the Notes and the other Transaction Documents (collectively, the "Loan Documents"), and intending to be legally bound, Mortgagor does hereby grant, sell, bargain, mortgage, assign, transfer, pledge and convey to the Mortgagee, and does hereby grant a security interest (the "Security Interest") to the Mortgagee in Mortgagor's right, title, and interest in and to the following described p^perty, whether now owned or hereafter acquired (collectively, the "Mortgaged Property"): a. all of the tract or parcel of land and premises known described in Exhibit "A" attached hereto and made a part of hereof; -1- Lernerville Speedway: Mailing
